                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                             UNITED STATES DISTRICT COURT
                                   9                          NORTHERN DISTRICT OF CALIFORNIA
                                  10

                                  11     TAMAR HARRINGTON                               Case No. 18-cv-01120-WHO (PR)
                                         MCGEILBERRY,
                                  12                   Petitioner,
Northern District of California




                                                                                        ORDER OF DISMISSAL
 United States District Court




                                  13             v.
                                  14
                                         I. Z. JENKINS,
                                  15                   Respondent.
                                  16

                                  17
                                                                           INTRODUCTION
                                  18
                                              Petitioner Tamar McGeilberry seeks habeas relief over the loss of good conduct
                                  19
                                       credits. However, the good conduct credits McGeilberry lost have been restored, mooting
                                  20
                                       her habeas action and divesting this Court of jurisdiction. Accordingly, the petition for
                                  21
                                       habeas relief is DISMISSED.
                                  22
                                                                            BACKGROUND
                                  23
                                              McGeilberry, a federal prisoner, was convicted in Arkansas and is housed in
                                  24
                                       Dublin, California. (Pet., Dkt. No. 1 at 1.) In 2017, her jailors found her guilty of
                                  25
                                       engaging in a sexual act with a fellow prisoner and imposed as punishment a loss of 14
                                  26
                                       days of good conduct credits. (Id. at 2.) McGeilberry did not file an administrative appeal,
                                  27
                                       but her fellow prisoner did. (Response to OSC, Dkt. No. 14 at 3.) On appeal, the credits
                                  28
                                   1   were restored. (Id. at 5.)
                                   2          McGeilberry petitions this Court for habeas relief. Respondent asks the Court to
                                   3   dismiss the petition as moot. (Dkt. No. 14.) McGeilberry has not filed any response to
                                   4   respondent’s filing, even though she was given adequate time to do so.
                                   5                                          DISCUSSION
                                   6          Because the credits were restored, McGeilberry has received the relief she sought
                                   7   by filing her habeas petition. Because the question of relief is moot, this Court lacks
                                   8   jurisdiction over the petition, which therefore must be dismissed. Spencer v. Kemna, 523
                                   9   U.S. 1, 18 (1998) (“mootness, however it may have come about, simply deprives us of our
                                  10   power to act; there is nothing for us to remedy”); Nettles v. Grounds, 830 F.3d 922, 935
                                  11   (9th Cir. 2016) (en banc) (if relief will not “necessarily lead to immediate or speedier
                                  12   release,” no federal habeas claim lies).
Northern District of California
 United States District Court




                                  13                                         CONCLUSION
                                  14          This federal habeas petition is DISMISSED for want of jurisdiction.
                                  15          The Clerk shall enter judgment in favor of respondent, and close the file.
                                  16          IT IS SO ORDERED.
                                  17   Dated: November 14, 2018
                                                                                         _________________________
                                  18
                                                                                         WILLIAM H. ORRICK
                                  19                                                     United States District Judge
                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                     2
